Citation Nr: 1606973	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-17 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

2.  Entitlement to an initial compensable rating for right ankle non-displaced distal fibula fracture.


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND 

Remand of this case is required as additional evidence has been obtained by the AOJ that has not been considered by the AOJ in the first instance in conjunction with this appeal.

Specifically, the last supplemental statement of the case (SSOC) was issued in June 2015.  Since that time, VA examinations have been conducted with respect to the knee, and pertinent information concerning ankle strength was contained in spine examinations.  As AOJ consideration of this evidence has not been waived, remand for consideration of this evidence in the first instance and for issuance of an SSOC is warranted.  38 C.F.R. § 20.1304. 

Accordingly, the appeal is remanded for the following:

The Veteran's appeal should be readjudicated in light of the additional relevant evidence added to the record since the last SSOC.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished an SSOC and be given an appropriate period to respond thereto before the case    is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





